Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 1 of 15

£9-04589my

AFFIDAVIT IN SUPPORT OF er i LE ™
AN APPLICATION FOR A CRIMINAL COMPLAINT Haw tik Ea i Ly

I, Mike Mutari, Special Agent (SA), Federal Bureau of Investigation (FBI), being first

 

 

 

 

 

 

__f_ FILED LODGED
duly sworn, hereby depose and state as follows: RECENED COPY
JUL 26 2019
INTRODUCTION AND AGENT BACKGROUND

 

 

 

CLERK U S DISTRICT
DISTRICT OF Rona

l. This affidavit is made in support of an application for aXriminal comp aint __ DEPUTY

 

fully described below, for a violation of Title 18 U.S.C. Section 2339B, Conspiracy to
Provide Material Support to a Designated Foreign Terrorist Organization. Based on
information summarized in this application, I have reason to believe that AHMED
MAHAD MOHAMED (MOHAMED) and ABDI YEMANI HUSSEIN (HUSSEIN) are in
violation of said offense.

2. I am a Special Agent (SA) assigned to the Phoenix Division of the Federal
Bureau of Investigation (FBI), Tucson Resident Agency (RA), and have been since
November 5, 2018. I am currently assigned to the Tucson RA Joint Terrorism Task Force
(JTTF). In this capacity, | am responsible for investigating violations of federal law
involving national security matters. I have received training in conducting national security
and international terrorism investigations both at the FBI Academy and during other
training classes. Prior to serving in my current position as an FBI Special Agent, I served
as an Investigative Specialist in the FBI for approximately four years. In my experience in
counterterrorism investigations, | am familiar with strategy, tactics, methods, tradecraft,

and techniques of terrorists and their agents.

ft: AUsh, FPP

 
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 2 of 15
£9~O4589MJ

3. This affidavit is made in support of an application for a criminal complaint.
As set forth herein, there is probable cause to believe the subjects of this investigation,
MOHAMED and HUSSEIN, are in violation of Title 18 U.S.C. Section 2339B, for
conspiring to provide material support and resources, to wit: personnel, to a foreign terrorist
organization, the Islamic State of Iraq and al-Sham (ISIS).

4. The factual information supplied in this affidavit is based upon my
investigation and the investigation of fellow law enforcement personnel. This affidavit is
intended to show merely that there is sufficient probable cause to support the criminal
complaint and does not purport to set forth all of the knowledge of the investigation into
this matter. Unless specifically indicated otherwise, all conversations and statements
described in this affidavit are related in substance and in part only, in reliance on draft
verbatim transcripts that have not yet been finalized but are accurate in their representation
of the substance of the conversation and statements. All online conversations have been
documented and reviewed by FBI personnel. All in person meetings were recorded and
reviewed by FBI personnel. All dates are on or about the specified date.

OVERVIEW

5. According to information provided by the Department of Homeland
Security, MOHAMED is a 21-year-old lawful permanent resident of the United States who
currently resides in Tucson, Arizona, and originally entered the United States as a refugee
from Somalia. HUSSEIN is a 20-year-old refugee from Somalia who also currently resides
in Tucson, Arizona. As set forth in greater detail below, MOHAMED and HUSSEIN are

ISIS supporters who conspired to travel overseas to join the foreign terrorist organization.

2
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 3 of 15
£9~O4589MN 4
Over the past several months, MOHAMED and HUSSEIN have repeatedly demonstrated
their allegiance to and support for ISIS, and have discussed their desire and plans for
joining ISIS overseas, in the course of various electronic and audio recorded conversations
with an undercover FBI Agent (UC). After obtaining the necessary documents to travel
overseas, MOHAMED and HUSSEIN purchased airline tickets for a flight scheduled to
depart on July 26, 2019, from Tucson International Airport, Tucson, Arizona, to Cairo
Egypt, to join ISIS. On July 26, 2019, MOHAMED and HUSSEIN traveled to Tucson
International Airport, where they were arrested by the FBI after checking in for their flight
and passing through airport security.
APPLICABLE LAW

6. Title 18 U.S.C. Section 2339B, Providing Material Support to Designated

Foreign Terrorist Organizations, provides, in pertinent part, that:

Whoever knowingly provides material support or resources to a foreign
terrorist organization, or attempts or conspires to do so, shall be...

imprisoned .... To violate this paragraph, a person must have knowledge
that the organization is a designated terrorist organization... , that the
organization has engaged or engages in terrorist activity ..., or that the

organization has engaged or engages in terrorism... .
7. Section 2339A(b)(1) defines “material support or resources,” for purposes of
Section 2339B, as:

| T]he term “material support or resources,” means any property, tangible or
intangible, or service, including currency or monetary instruments or
financial securities, financial services, lodging, training, expert advice or
assistance, safehouses, false documentation or identification,
communications equipment, facilities, weapons, lethal substances,
explosives, personnel (1 or more individuals who may be or include oneself),
and transportation, except medicine or religious materials.
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 4 of 15
' &
£9~BE589MY

8. Section 2339B(h) provides, in pertinent part:

No person may be prosecuted under this section in connection with the term

“personnel” unless that person has knowingly provided, attempted to

provide, or conspired to provide a foreign terrorist organization with | or

more individuals (who may be or include himself) to work under that terrorist

organization’s direction or control or to organize, manage, supervise, or

otherwise direct the operation of that organization. Individuals who act
entirely independently of the foreign terrorist organization to advance its

goals or objectives shall not be considered to be working under the foreign

terrorist organization’s direction and control.

PROBABLE CAUSE

9. Based on my training and experience, and review of State Department
publications and publicly-released material, | know the information described below in
paragraphs 10 through 13 is an accurate description of a Foreign Terrorist Organization,
specifically the Islamic State of Iraq and al-Sham.

10. On October 15, 2004, the United States Secretary of State designated al
Qaeda in Iraq (AQI), then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist
Organization (FTO) under section 219 of the Immigration and Nationality Act (the INA)
and as a Specially Designated Global Terrorist under section 1(b) of Executive Order
13224.

11. On May 15, 2014, the Secretary of State amended the designation of AQI as
an FTO under section 219 of the INA and as a Specially Designated Global Terrorist entity
under section 1(b) of Executive Order 13224 to add the alias Islamic State of Iraq and the
Levant (ISIL) as its primary name. The Secretary also added the following aliases to the

FTO listing: the Islamic State of Iraq and al-Sham (7.e., “ISIS” — which is how the FTO

will be referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-

4
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 5 of 15
£9~B4509NS
‘Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for Media
Production. In an audio recording publicly released on June 29, 2014, ISIS announced a
formal change of its name to the Islamic State. On September 21, 2015, the Secretary
added the following aliases to the FTO listing: Islamic State, ISIL, and ISIS. To date, ISIS
remains a designated FTO.

12. The FBI initiated an investigation involving MOHAMED on or about August
2018, based on information which indicated MOHAMED had a desire to provide material
support to a foreign terrorist organization, that is, ISIS.

13. Onor about August 13, 2018, MOHAMED, using Social Media Platform #1
(SMP-1)' name “Abu Dujana”, initiated contact with an FBI Online Covert Employee
(OCE). In the course of their conversations, the OCE told MOHAMED she/he was located
overseas. MOHAMED self-identified as a Somali supporter of ISIS and stated he was
currently located in the United States and had a desire to make “hijrah’” to Syria or Iraq to
join ISIS and achieve martyrdom. Furthermore, MOHAMED stated “I love jihad so much
wallahi? I give my life jihad, I only think about jihad everywhere I go but my father and

mom they don’t like jihad if they knew me I want to make hijrah they would spy me.”

 

1 Social Media Platform #1 is a cloud-based messaging application that allows users to
exchange messages, photos, videos, and files, both non-secure and secured. MOHAMED
provided a screenshot of his SMP-1 account, which showed the telephone number
associated with the account. The follow-up subpoena process revealed the telephone
number was a TextNow number created from IP address registered to MOHAMED’s
residence.

2 Hijra(h), in the context of this investigation, is an Arabic phrase referring to a foreign
fighter’s journey from his/her country of origin to join and fight in terrorist-held territories.
3 Wallahi is the Arabic phrase for, J swear by Allah.

5
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 6 of 15

£9-O4589NJ

MOHAMED advised the OCE that if he made it to Syria, he wanted to be the “beheading

99

guy.

14. Inearly December 2018, MOHAMED was introduced to an FBI Undercover
Employee (UC). MOHAMED reached out to the UC via Social Media Platform #2 (SMP-
2)", username Abudujanal9. MOHAMED and the UC had a conversation where
MOHAMED indicated that he wanted to make hijrah and asked for help from the UC.
MOHAMED stated that he was “a lion by killing the kuffar> and behading®.” In addition,
MOHAMED told the UC, “if I go to Syria I want to be the behading person wallahi this
kuffar I want to kill them so many I am thirsty their blood.”. MOHAMED indicated he
wanted to travel to Syria, Egypt and/or Irag. MOHAMED sent screenshots to the UC from
a cellular telephone showing flight information and rates from the United States to Turkey,
and indicated that he had saved $2,000. MOHAMED advised the UC that they had to be
very smart and careful with their plan and that his family would contact law enforcement

if they knew what he was thinking or planning.

 

4 Social Media Platform #2 is an end-to-end encrypted messaging application that allows
users to send private and ephemeral messages that can be destructed from three seconds to
no less than six days depending on preference. Throughout the course of the investigation,
MOHAMED communicated to the UC using various SMP-2 profile names. On one
occasion, he sent the UC via SMP-2 his personal cellphone number. Subsequent legal
process established that this number was registered under MOHAMED’s father’s wireless
account.

° Kuffar is the Arabic phrase for disbelievers.

° “Behading” is assessed to be a misspelling of the word “beheading” by MOHAMED.

6
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 i 7 of a
£ ne 9-04 59
15. From December 2018 to January 2019, using the SMP-2 application,
MOHAMED and the UC had several discussions which involved plans to travel to the
Middle East and fight with ISIS. MOHAMED made the following statements:

e “I want to be the new jihadi John akhi’ beheading the kuffar like animal”

“Akhi when I get my passport I make hijrah or die or go in jail”
e “Tf this kuffar stop me I will make attack with truck or anywhere that can kill
so many kuffar”
e “The best wake up call is Islamic State to get victory or another 911”
e “Akhi I want to travel but am waiting passport when I get passport we will
make hijrah quickly”

16. In January 2019, MOHAMED sent the UC screenshots of the ISIS magazine
Rumiyah and stated that he reads the magazine every day. MOHAMED also sent the UC
screenshots of the ISIS magazine Dabig and stated that he goes to “jihadology web al haya
media center” and that he “keep[s] watching Islamic state video.”®

17. On the evening of February 1, 2019, MOHAMED used his SMP-2 account,
bearing screen name “abumohamed” to propose an in person meeting with the UC at
Location 1 in Tucson, Arizona. MOHAMED sent the UC a photograph of himself along
with the address of Location | via SMP-2 screen name “abumohamed.” At approximately

8:15pm, MOHAMED and the UC met at Location 1. In order to speak freely, MOHAMED

 

? Akhi is Arabic for my brother.

8 Rumiyah and Dabig are publications available online that are commonly used to
distribute pro-ISIS propaganda. These publications target English-speaking audiences
and promote home-grown violent extremism.

7
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 8 of 15

£9~B4509NJ
invited the UC into his vehicle. In a recorded conversation, the UC and MOHAMED
discussed plans on how to make hijrah to the Middle East. MOHAMED said that he
wanted out of this country and would like to go to Somalia, Sinai or Egypt. MOHAMED
also said that his dream was to go to Iraq, but the border was closed. MOHAMED asked
the UC to help him research travel and said that he will go on the internet to find out how
to get a visa in Egypt. MOHAMED said that he will travel when he has money and learns
about the visa. MOHAMED also indicated he would go quickly if he had a passport. He
explained to the UC that his family does not know anything about jihad. While discussing
MOHAMED ’s Social Media Platform #3° account, “Abumohamed7”, MOHAMED said
that he creates so many accounts, but when he does not use them, the accounts get deleted.
MOHAMED asked the UC if they both can make hijrah together and to let him know when
the UC is ready. MOHAMED stated that “if allah wants us to make hijrah, we will make
hijrah.”

18. Online communications between MOHAMED and the UC continued
throughout February and March, where the two discussed ideas on how MOHAMED could
travel abroad without a passport. MOHAMED sent screenshots of a browser search for
information on immigration travel documents which included a screenshot of Form I-131!°,

Application for Travel Document. MOHAMED told the UC that he will go to a

 

° Social Media Platform #3 is a social media application that allows users to post texts,
quotes, links, photos, and videos.
10 MOHAMED used his personal cellphone number, the same number he sent to UC via
SMP-2, on his I-131 application.
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 9 of 15
£9~O4589NJ
humanitarian agency that offers immigration services. MOHAMED indicated that he was
going to submit Form I-131.

19. On the evening of March 12, 2019, MOHAMED met in person with the UC
at Location 2 in Tucson, Arizona. MOHAMED drove his vehicle to the meeting and
brought HUSSEIN with him. HUSSEIN introduced himself to the UC as “Abdirrahman.”
In a recorded conversation, MOHAMED and HUSSEIN focused their discussion with the
UC on radical ideology and travel to the Middle East to make hijrah and to achieve
martyrdom. MOHAMED said that his goal was to make hijrah and fight in support of ISIS.
HUSSEIN stated that he supports Al-Shabaab and that he desires to travel to Syria.'! They
also discussed potential future plans for travel. MOHAMED indicated that he was going
to apply for Form I-131 that will allow him to travel without a passport. They also
discussed ideas about what would make a good homeland attack.

20. ‘In or around April 2019, MOHAMED told the UC that he applied for his I-
131 Immigration Travel Document. MOHAMED made the following statement: “*...is this
app...safe? I just want no body knows our secret. So we are going straight to Egypt right?
The application when the guy asks me where are you going I told him Uganda I didn’t tell
him Egypt... We can go straight to Egypt. Am going to say am going there for studying.”

21. On April 12, 2019, the FBI conducted an immigration database query on

MOHAMED to confirm that MOHAMED had submitted his application. The query

 

'l On February 26, 2008, the United States Secretary ofState designated al-Shabaab as a foreign
terrorist organization (FTO) under section 219 of the Immigration and Nationality Act and it
remains a designated FTO.

9
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 10 of 15

£9~G4589Nd
resulted in a positive match for a travel application document for MOHAMED. The
document was received on or about April 11, 2019, at the United States Citizenship and
Immigration Services (USCIS) Nebraska Service Center. A review of the application
revealed that MOHAMED’s document was submitted on April 5, 2019. Attached to the

application was a transaction payment form listing a money order in the amount of $220.
22. On April 22, 2019, the UC met in person with MOHAMED in the vicinity of
Location 3 in Tucson, Arizona. In a recorded conversation, MOHAMED mentioned that
he had applied for his I-131 Refugee Travel Document and that it will be sent to his
residence. MOHAMED brought his I-797'? paperwork to the meeting to show the UC the
progress of his travel document. MOHAMED also showed the UC a screen shot of a bank
statement from his financial institution that showed approximately $2,000 and admitted to
the UC that he is saving money for hijrah. They discussed plans to travel to the airport
together and planned to purchase a round trip ticket to Egypt. The two talked about ideas
of a cover story for their travel MOHAMED said that their cover story can be they are
going to Egypt to study for Ramadan. MOHAMED told the UC that as long as they stick
to the story they will be fine. MOHAMED said that jihad is the only thing on his mind and
that he wants to make the kuffar in Egypt cry. MOHAMED stated “even when I kill them,
I want to behead them.” MOHAMED said he called HUSSEIN about the meeting, but
HUSSEIN was busy with family matters. MOHAMED said HUSSEIN did not seem

interested in “hijrah.”

 

12 A form I-797 is a Notice of Action issued by the USCIS.
10
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 11 of 15
£9~OS589mNg

23. In May 2019, in an online conversation, the UC asked MOHAMED if he
would still make hijrah alone and join ISIS if the UC couldn’t travel. MOHAMED stated,
“Yes I would still make hijrah, | would look someone who can help hijrah is so important
I want to get out of here I want to live the law of Allah. I was planning to make hijrah since
2016.” In asubsequent conversation with the UC, MOHAMED was discussing HUSSEIN
and said, “am with the brother talking to him. We also watching the love among the
believers. This brother also wants to make hijrah, he says after one month he will make
hijrah.” Regarding a plane ticket for HUSSEIN, MOHAMED told the UC, “No he doesn’t
have a plane ticket but I can help him.””, MOHAMED told the UC that he was going to
make a SMP-2 account for HUSSEIN, and that HUSSEIN likes the name “abu jihad.”
MOHAMED told the UC that HUSSEIN’S SMP-2 username is “‘abujihad123.”

24. On or about May 28, 2019, MOHAMED told the UC that MOHAMED and
HUSSEIN submitted paperwork for HUSSEIN’S travel documents. MOHAMED said that
he is saving his money and looking for another job so he can help HUSSEIN purchase his
airplane ticket.

25. Onor about June 24, 2019, MOHAMED and HUSSEIN met with the UC at
Location 4 in Tucson, Arizona. HUSSEIN told MOHAMED and the UC that he wants
to leave as soon as possible for hijrah and that when his travel documents arrive, he will be
ready. HUSSEIN said that Dawlah’? is the best and that when he gets to Sinai, he needs

blood on his hands. HUSSEIN said that he will “kill so many people” and that he wants

 

'3 Dawlah or Dawla is an Arabic term that refers to ISIS.

11
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 12 of 15

£9~BS509NJ
“to be on the front line.” MOHAMED said that he will tell the people at the airport that he
is traveling to learn Arabic and that he wants to learn the Quran. HUSSEIN responded that
he should not mention the Quran--just that he wants to learn Arabic. MOHAMED said
that he has supported Dawlah since 2015 when he was 17-years-old. HUSSEIN responded
that he had a different version of ISIS but when he started digging and was by himself and
asking what they [ISIS] are fighting for, he knew that ISIS was on hagq" and that he had
to join them.

26. During the meeting at Location 4, HUSSEIN made references to the
ceremony after the last presidential election being a good target and said that he wanted to
blow up the White House. HUSSEIN said, “I am abu jihad, that’s my name, I’m not
changing.” HUSSEIN said that he wanted to travel around the world and “make
explosion.” He indicated that if someone tries to stop him, he will come to Tucson and the
“city will die.” MOHAMED indicated that he and HUSSEIN wanted to be the most wanted
terrorists in the world and that they had to make a good plan on how to get out of here.
HUSSEIN responded that they are going to go together and that they already have a plan.
During the meeting at Location 4, MOHAMED gave the UC his travel documents for safe
keeping and said he could not trust his family. HUSSEIN said that he was trying to be
patient.

27. Onor about June 26, 2019, MOHAMED told the UC that he and “abu jihad”

started going to the gym so they could get stronger and “behead those kuffar.” Between

 

'4 Haqq is an Arabic term that refers to Truth.
12
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed oe Pegg

L9~

ee
Re
Go
°
o
ke
o1

July 5 and July 7, 2019, MOHAMED expressed frustration to the UC about how much
time it was taking for HUSSEIN to get his travel documents. MOHAMED stated, “Akhi I
don’t wanna complain, but wallahi now I hate to stay here even one second if I had wings
I would fly lol.” MOHAMED told the UC that HUSSEIN was having a lot of problems
with his family and that he did not think HUSSEIN was ready to make hijrah right now.

28. On July 10, 2019, MOHAMED told the UC via SMP-2 that HUSSEIN
received confirmation that his immigration paperwork was sent off in June and that
everything was fine. On July 16, 2019, HUSSEIN contacted the UC via SMP-2 under the
username “abujihad123,” and told the UC that he had an appointment on Friday with
immigration services in order to get an emergency travel document. On July 18, 2019, the
FBI conducted an immigration database query on HUSSEIN to confirm that HUSSEIN
had submitted his I-131 application. The query resulted in a positive match for a travel
application document for HUSSEIN.

29. On July 19, 2019, HUSSEIN met with a representative with United States
Citizenship and Immigration Services (USCIS) in Tucson, Arizona. HUSSEIN informed
the USCIS employee that he was getting married in Egypt on July 30, 2019, and that he
hoped to depart the United States by July 23, 2019. HUSSEIN was informed that he may
receive his emergency travel documents the week of July 22.

30. After HUSSEIN’S meeting with USCIS, MOHAMED contacted the UC on
SMP-2 and told the UC that “abu jihad” should be getting his travel documents by July 24
and that the story HUSSEIN came up with was that he was getting married in Egypt and

that MOHAMED and the UC were part of his wedding party. MOHAMED sent the UC a

13
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 he 14 of 15
S5SONS

or

screenshot of an upcoming appointment that HUSSEIN had with USCIS in the event
HUSSEIN does not receive his travel document by July 24, 2019. The image shows an
appointment for “Abdi Hussein” on “July 24/25, 2019” between “8 am -12 pm.”

31. On July 23, 2019, the FBI received confirmation that HUSSEIN’S travel
document was shipped from the USCIS Nebraska Service Center to HUSSEIN’S
residence. It was delivered to HUSSEIN’S home in Tucson, Arizona, on July 24, 2019.

32. On July 24, 2019, MOHAMED informed the UC that he sold one of his
vehicles for $4,500.00.

33. On July 25, 2019, MOHAMED used his SMP-2 account to communicate to
the UC. MOHAMED stated that he and HUSSEIN purchased roundtrip airline tickets from
Tucson, Arizona, to Cairo, Egypt, with their departure from Tucson on July 26, 2019. The
FBI conducted a database query and learned that MOHAMED and HUSSEIN purchased
roundtrip airline tickets to Egypt. The flights depart Tucson International Airport on July
26, 2019 at 12:17 p.m. with a final destination of Cairo, Egypt.

34. On July 26, 2019, physical surveillance observed MOHAMED, HUSSEIN
and the UC depart an apartment building together and drive a direct route to the Tucson
International Airport. MOHAMED and HUSSEIN walked to the ticket counter, and the
airlines agents gave them boarding passes for their pre-booked flights to Cairo, Egypt.
MOHAMED and HUSSEIN proceeded through the security checkpoint. FBI Special

Agents arrested MOHAMED and HUSSEIN at Tucson International Airport.

14
Case 4:19-mj-04589-N/A-EJM Document 3-1 Filed 07/26/19 Page 15 of 15
£9~QO4589N J
CONCLUSION
35. | Based on the information described above, I respectfully submit there is
probable cause to believe that MOHAMED and HUSSEIN conspired to provide material
support and resources to a designated foreign terrorist organization, that is MOHAMED

and HUSSEIN, themselves, as personnel to ISIS, in violation of 18 U.S.C § 2339B.

fl) i

MICHAEL MUTARL, Special Agent
FEDERAL BUREAU OF INVESTIGATION

Subscribed to and sworn before me
This2U"tay July, 2019

 
     

Honorable Maria Davila
United States Magistrate Judge

15
